               D: +1 212 225 2333
              memcdonald@cgsh.com


VIA ECF                                                   May 20, 2021
The Honorable Lorna G. Schofield Defendants shall file a response to Plaintiff's request by May 27,
United States District Court     2021. So Ordered.
Southern District of New York
500 Pearl Street                 Dated: May 21, 2021
New York, NY 10007                      New York, New York
       Re:     Manbro Energy Corp. v. Chatterjee Advisors, LLC, et al., No. 20-cv-3773 (LGS):
               Request to File Under Seal
Dear Judge Schofield:
        We respectfully write on behalf of Plaintiff Manbro Energy Corporation (“Plaintiff”), in
accordance with Paragraph I.D.3 of Your Honor’s Individual Rules, to request leave to file under
seal Plaintiff’s response (the “Response”) to Defendants’ May 19 letter (ECF No. 64). Parties
and attorneys of record who should have access to the sealed document are listed in Appendix A.
        Plaintiff makes this sealing request pursuant to Paragraph 11 of the Stipulation and Order
of Confidentiality, dated October 21, 2020 (ECF No. 51) (the “Confidentiality Order”).
Plaintiffs’ Response references Confidential Information or Discovery Material, as defined in the
Confidentiality Order, produced by Defendants in this case.
        Pursuant to Paragraph I.D.3 of Your Honor’s Individual Rules, Plaintiff notes that it has
no interest in confidential treatment of the information contained in the Response and, therefore,
absent objection by Defendants would propose to file the Response on the public docket without
any redactions. Should Defendants object to public filing and/or propose redactions, Plaintiff
will of course be guided by the Court.
                                               Respectfully Submitted,



                                             /s/ Mark E. McDonald

                                             Mark E. McDonald

cc:    All Counsel of Record (via ECF)
The Honorable Lorna G. Schofield, p. 2

                      Appendix A – Parties and Attorneys of Record

Parties

Manbro Energy Corporation

Chatterjee Advisors, LLC

Chatterjee Fund Management, LP

Chatterjee Management Company, d/b/a The Chatterjee Group

Purnendu Chatterjee



Cleary Gottlieb Stein & Hamilton, LLP

Joon H. Kim

Victor L. Hou

Rahul Mukhi

Mark E. McDonald



Gibson, Dunn & Crutcher LLP

Randy M. Mastro

Mark A. Kirsch

Avi Weitzman

Casey Kyung-Se Lee
